Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “2D nanoparticles” is indefinite.  2D, meaning 2 dimensional cannot be said to apply to the lubricating particles, which have must have size in the x, y and z direction as they are made of compound composed of atoms. This is found in claims 18-20 
The term “atomic layers” as found in claim 20 is indefinite.  “Atomic layers” has no standardized meaning.
The phrase “include a dimension perpendicular to the thickness of 10 nm to 25 micrometers” as found in 20 is indefinite.  “The thickness” is not standardized term.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mc Aulife et al (US 2017/0167293 A1) and Tanaka et al (US 2017/0058943) and Malshe (US 2008/0312111 A1)
 Regarding claims 18-20, Mc Auliffe teaches a thrust bearing (abstract) used in an air cycle machine (p 2).  The bearing has bearing surface (52 in figure 1) which are separated by fluid when in use.  Bump foils (54 of Fig 1) are located between the bearing surface.  
One part of the bearing may be configured as a rotor while the second may be a stationary support. See p 7. The rotor comprises a shaft with a axially facing thrust bearing as the first bearing surface, see abstract, p 7, 15, and 16.
The bearing surfaces may be coated with a friction resistant coating.  See p 24.
Mc Auliffe does not specifically state that the friction coating is a matrix with lubricating nanoparticles inside it.
Tanaka teaches a thrust bearing (abstract).  The bearing surfaces are covered with a friction resistant coating.  See p 43.  The coating is a resin (the matrix in the claim language of the instant application).  The resin is a polyamide or polyimide resin.  Solid lubricant nanoparticles are in the resin.  This includes molybdenum disulfide, tungsten disulfide, graphite, graphene polytetrafluorethylene, boron nitride or the like.  The layer is 1 to 30 micrometers.  See p 46.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The amount of the sold lubricant is up to 80% of the composition, see p 43.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sliding layer of Tanaka as the sliding layer in the bearing of Mc Auliffe.  Mc Auliffe already calls for use of such a layer, and the layer as found in Tanaka is an effective friction reducing and heat resistant bearing coating for a thrust bearing.
Malshe teaches a nanoparticle for use in lubricating bearings, see abstract and p 38 lower half. The nanoparticles are 10 nanometers longs, see p 20. As such the number of atoms along a first dimension overlaps the range of 1-20. The type of nanoparticles include graphene, hexagonal boron nitride, molybdenum disulfide and mixtures thereof. See p 19. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the nanoparticles of Malshe in the invention of Auliffe as the solid lubricant in the thrust bearing. Auliffe already calls for use of a lubricated bearing and the bearing uses the same types of solid lubricants. Adding the nanomaterial of Malshe makes an effective lubricant coating with good friction properties for a bearing, see p 3 of Malshe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771    
                                                                                                                                                                                                    /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771